UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6000



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JULIAN CHRISTOPHER FOWLER,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CR-94-365, CA-97-823-4-21BE)


Submitted:   August 17, 1999             Decided:   September 27, 1999


Before ERVIN* and WILKINS, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Julian Christopher Fowler, Appellant Pro Se. Alfred William Walker
Bethea, Assistant United States Attorney, Florence, South Carolina,
for Appellee.



     *
       Judge Ervin participated in consideration of this case but
died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Julian Fowler seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Fowler, Nos. CR-94-365; CA-97-823-4-

21BE (D.S.C. Dec. 9, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2